Title: Abigail Adams to Abigail Adams Smith, 6 August 1788
From: Adams, Abigail
To: Smith, Abigail Adams


        
          [6 August 1788]
          My dear Child
        
        It grieves me to think how little I have been able to write to you since my arrival here. I have set apart many hours which I have determined to devote to you, but family cares company sickness have prevented
        I have received all your kind Letters and thank you for the intelligence containd in them I rejoice at your agreeable situation & wish that I could visit you more than in Idea, but at present I do not see any prospect of the kind. Should your Father go on to congress in November of which he is yet doubtfull I do not See that I can by any means leave home. we have come upon a place—wanting but every thing pertaining to Farming & find ourselves destitute of every utensal which we once possess’d so that like Regulas of old we want the most necessary articles for Husbandry. added to that the Garden was a wilderness & the House a mere Barrack this naturally encumbed us with work people of all kinds &, your Pappa is as he used to say he would, employd in Building Stone wall and Diging ditches. and as he always loves to do things expeditiously, tis not unusual to have ten laboring men in a day. I have get more reconciled to the spot than I was at first, but we must build in the Spring an other kitchen a dairy room & a Libriary of the two last we are quite destitute, and distresst for want of. untill this week I have never been over the Hill since I first came & only once to weymouth, nor have I made a single visit but to my old Friend mrs Quincy Your Brothers have been at Home ever Since I came & I have had much to do for them. Esther is Better tho feeble as usual. but I have had the misfortune of having Cornice the old woman who came out with me taken Sick the very week she was to have left me, with the inflamitory Rhumatisim totally deprived of the use of every Limb as helpless as a baby attended with a voilent fever & for a month back we have had her to attend She is now better & recoverd the use of them again tho terribly emaciated & weak. She want very much to go & live with mrs knox but whether mrs knox would take her is a question. She would be very good to attend Children is Honest & a hand in Sickness and scarcly ever had a days Sickness before if you should see mrs Knox I wish you would mention the old womans desire. I never saw a better creature at sea than she was. and now my dear Girl you must tell me whether you cannot come this fall & make us a visit, I long to see you & my dear Billy. You are the Subject of our daily conversation & I visit the picture as the only substitute, & look at Charles with double pleasure because he so nearly resembles his Sister. your Friends here all wish most ardently to see you. I do not find their regard or affection in any way diminishd towards you. You must come to your cousins Betsys wedding which I presume will be in November— I am not enough acquainted with the Young Gentleman to judge of him, he bears a good Character and I hope will make her happy She is a very deserving Girl, and so is our tranquill Lucy who has been a good deal with me and assisted me much. but I see no person who seems so much alterd in the course of four years as your worthy uncle Cranch he is very thin & look more than ten years older. Nancy Quincy is the same warm Sprightly animated Girl she was when we left her and mrs Guile as amiable as ever. she came & with mr Guile & drank Tea with me one afternoon her Eldest son is now at mr Cranchs and is a sweet little Boy, mrs Storer is with mrs Quiny with her three daughters who are all ill with the hooping Cough. mr Isaac Smith Spent the last week with us & preachd here on Sunday. mr wibird like most old Batchelors is become nearly useless, and fears his own Shadow mr Weld has again met with a most severe stroke & lost his wife a few days after my arrival here, she got to bed & was seaz’d with the child Bed fever and died the third day after. miss B Palmer was with her & continues there with Polly Greenleaf mr Able Allen is married to Nancy Chace & live upon mrs Apthorps place. Hannah clark married mr Boice of Milton & lives very well. mrs Allen saild for England a few days before I arrived here & the place is Sold to a mr Black who appears a civil obliging Neighbour & has a very agreeable woman for his wife. thus I have given you a Breif account of Some of our old acquaintance. as to our Boston Friends I know not much of them as I only tarried two days in Town & have never been there since; Mrs Smith is very pleasing woman & has got an amaizing great Boy for his age & a very fine child he is, cousin William is an attentive Husband & fond Father;
      